2016 IL App (1st) 152923
                                              No. 1-15-2923
                                                                                        Fifth Division
                                                                                      August 26, 2016

     ______________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                     FIRST DISTRICT
     ______________________________________________________________________________

     SHARON E. JONES,                                       )
                                                            ) Appeal from the Circuit Court
            Plaintiff-Appellant,                            ) of Cook County.
                                                            )
            v.                                              ) No. 13 M1 303116
                                                            )
     LIVE NATION ENTERTAINMENT, INC., and                   ) The Honorable
     UNITED CENTER JOINT VENTURE,                           ) Larry G. Axelrood,
                                                            ) Judge Presiding.
            Defendants                                      )
                                                            )
     (Live Nation Entertainment, Inc., Defendant-Appellee). )
                                                            )
     ______________________________________________________________________________

           JUSTICE GORDON delivered the judgment of the court, with opinion.
           Justices Lampkin and Burke concurred in the judgment and opinion.


                                                OPINION

¶1         This appeal arises out of a negligence action in which plaintiff, a concert attendee,

        brought suit against defendant Live Nation Entertainment, Inc. (Live Nation), the promoter,

        for injuries she sustained at one of its concerts. On a prior interlocutory appeal, this court

        ordered defendant Live Nation to answer plaintiff’s written interrogatories concerning the

        foreseeability that injuries could occur as a result of the actions of its performers. While the

        interlocutory appeal was pending, the trial court granted summary judgment to defendant
     No. 1-15-2923


        Live Nation. Although we subsequently ordered additional discovery, the trial court denied

        plaintiff’s motion for reconsideration and the ordered discovery never occurred.

¶2          On this appeal, plaintiff argues (1) that the trial court erred in granting summary

        judgment to defendant on grounds that it owed no duty to her because defendant Live Nation,

        as lessee of the United Center for the Kanye West/Jay Z concert, “possessed” the area where

        plaintiff was injured and (2) that the trial court abused its discretion by denying plaintiff’s

        motion for reconsideration because the trial court erred in finding that defendant did not

        possess the area and because the trial court did not allow this court’s discovery order to come

        to fruition.

¶3          For the following reasons, we find that the trial court abused its discretion by denying

        plaintiff’s motion for reconsideration, and we reverse.

¶4                                          BACKGROUND

¶5          Plaintiff Sharon Jones filed her initial negligence complaint on November 20, 2013,

        alleging that she sustained injuries after falling into a “crowd surge” at the United Center in

        Chicago toward the end of a “Watch the Throne” concert promoted by defendant Live

        Nation. The “crowd surge,” which is a mass of people attempting to “rush the stage,” resulted

        after the performers encouraged the crowd to leave their assigned seats and “come on down”

        to party. Plaintiff alleges that a man bumped into her, knocking her down a flight of stone

        steps, causing injuries to her legs, back, neck, and head. Defendant Live Nation promoted the

        concert, and defendant United Center Joint Venture (United Center JV) owned the venue

        where the concert occurred.

¶6          On February 25, 2014, plaintiff filed an amended complaint that alleged that the

        performers in the “Watch the Throne” show “encouraged the crowd to leave their assigned



                                                     2
     No. 1-15-2923


        seats and move down the aisles toward the stage without any direction, assistance or

        guidance from the designated ushers” and that “upon the conclusion of the show [plaintiff]

        proceeded to make her way from her seat *** intending to exit the United Center” but was

        caught in the resulting “human tsunami” and was “knocked from her feet to the stairs”

        causing her injuries. The amended complaint alleges two counts of negligence, one against

        defendant Live Nation and one against defendant United Center JV. The count against

        defendant Live Nation alleges that defendant “acted in a reckless and careless manner

        without regard for the safety of their audience when they knew or should have known that

        any movement by a majority of their audience at the same time in the same direction would

        create a hazard” and that plaintiff sustained her injuries as a direct and proximate result of

        defendant’s negligence.

¶7         On April 7, 2014, plaintiff served written interrogatories on defendant Live Nation

        including interrogatory No. 4, which asked:

                     “Has this Defendant been named as a party to any other lawsuits allegedly arising

               from events which occurred during other performances by this Defendant within the

               last five years, and since the date of this occurrence? Please provide the caption, case

               number, county and state of filing, and the current status of each matter.”

        Interrogatory No. 5 asked:

                     “Has this Defendant received notice of any claims of alleged injury named arising

               from events which occurred during other performances within the last five years, and

               since the date of this occurrence? Please provide the name of the person making the

               claim, his or her attorney’s name and address, and the status of said claim.”




                                                      3
       No. 1-15-2923


¶8             On May 9, 2014, defendant Live Nation responded, objecting to interrogatory No. 5 on

           the ground that it was “vague, overbroad in time and scope, and [sought] information that is

           neither relevant to the subject matter involved in the pending action nor reasonably

           calculated to lead to the discovery of admissible evidence.” Defendant Live Nation objected

           to interrogatory No. 4 on the same ground, additionally stating that “lawsuits against Live

           Nation are a matter of public record.”

¶9             On June 27, 2014, plaintiff filed a motion to compel responses to written discovery,

           asking the trial court to compel defendant Live Nation to respond to interrogatory Nos. 2, 4,

           5, 6, 7, 8, 11, 12, and 13.

¶ 10           On July 8, 2014, plaintiff’s motion was granted in part by Judge James Snyder. 1 The

           record contains neither a transcript nor a bystander’s report of the July 8 hearing. The written

           order, dated July 8, 2014, compelled defendant Live Nation to answer interrogatory Nos. 2,

           4, 5, 11, and 13. However, interrogatory Nos. 4 and 5 were both modified to limit their scope.

           Interrogatory No. 4 was modified to state:

                       “Live Nation shall identify all performance based lawsuits filed against Live

                   Nation in the United States in the 5 years prior to the occurrence and since.”

           This modification limited the scope of interrogatory No. 4 to only the United States.

           Interrogatory No. 5 was modified to state:

                       “Live Nation shall identify all claims for injuries made against it based in its

                   performances in the United States in the 2 years prior to the event and since.”




               1
                 We provide the trial judge’s name here only because defendant’s motion for reconsideration was
       later heard by a different judge.


                                                          4
       No. 1-15-2923


          This modification limited the interrogatory to the United States and also reduced the

          applicable time span from five years “prior to the event and since” to only two years “prior to

          the event and since.”

¶ 11         Following these modifications, defendant Live Nation filed a motion on July 23, 2014,

          asking the trial court to reconsider its July 8 order. Attached to the motion was the affidavit

          of Jan Berger, defendant’s vice president of risk management, in which he averred that “there

          are approximately 500 claims pending against defendant in jurisdictions around the United

          States,” that “[i]n 2013 alone, Live Nation opened 227 claims/lawsuits,” that “claims are not

          categorized by specific claim type” and that complying with the order would cause defendant

          Live Nation to “suffer a massive burden involving time, effort, and expense, as well as a

          disruption of business operations.” The motion additionally argued that “sweeping discovery

          requests are considered an abuse of discretion.”

¶ 12         On August 4, 2014, defendant’s motion for reconsideration was heard before Judge Jerry

          Esrig, a different judge than the judge who had entered the July 8 discovery order. The

          appellate record contains the transcript of that hearing, which shows that defendant argued

          (1) that plaintiff failed to establish that the answer to the interrogatories would be relevant to

          the case and (2) that compliance would create an undue burden as shown by Berger’s

          affidavit. Since the trial judge was not at the prior hearing, he inquired if, during the July 8

          hearing, defendant Live Nation had been aware of the number of claims that would be

          involved in answering the interrogatory. Defendant Live Nation responded that, during the

          July 8 hearing, it did not have that information, and instead it had objected on “relevance and

          other grounds.” The trial court then inquired if, during the July 8 hearing, defendant Live

          Nation agreed to the content of the order. Defendant responded that it had only “agreed to the



                                                        5
       No. 1-15-2923


          language in the order after the judge ruled.” However, plaintiff responded that the language

          of the July 8 order was a result of the two parties, at the judge’s direction, going into the hall

          to “work this out.” The trial court then denied defendant’s motion for reconsideration, and

          defendant’s attorney asked the trial court to hold her in friendly contempt. After a discussion

          among both attorneys and the judge as to how to structure an order of friendly contempt, the

          trial court ordered that “[t]he law firm Merlo Kanofsky Gregg & Machalinski, Ltd. [(Merlo),]

          is hereby held in contempt for failure to comply with the July 8, 2014 order and fined $1.00

          per day until compliance.”

¶ 13         On August 6, 2014, Merlo filed a notice of appeal, which stated in full:

                 “Defendant/Appellant, LIVE NATION ENTERTAINMENT, INC., hereby appeals to

             the Appellate Court of Illinois, First District, pursuant to Illinois Supreme Court Rule

             304(b)(5), the order entered August 4, 2014 holding Merlo Kanofsky Gregg &

             Machalinsky Ltd. in contempt and fining it $1 per day, and the order entered July 8,

             2014, compelling Live Nation Entertainment, Inc. to answer plaintiff’s interrogatory nos.

             4 and 5. Copies of the August 4, 2014 order and the July 8, 2014 order are attached

             hereto.

                 Defendant-Appellant prays that the orders appealed from be reversed or such other

             relief as Defendant-Appellant is entitled to by law.”

¶ 14         On the subsequent interlocutory appeal, defendant Live Nation argued (1) that the circuit

          court erred in compelling it, in the July 8 order, to answer plaintiff’s interrogatory Nos. 4 and

          5, (2) that the circuit court erred in the August 4 order by denying its motion to reconsider,

          and (3) that the circuit court erred in the August 4 order by holding its law firm in contempt

          for failure to comply with the July 8 discover order. Jones v. Live Nation Entertainment, Inc.,



                                                        6
       No. 1-15-2923


           2015 IL App (1st) 142429-U, ¶ 15. Specifically, defendant Live Nation challenged the

           discovery order on the ground that the ordered discovery was not relevant and would create

           an undue hardship, as measured by time, effort, and expense. Jones, 2015 IL App (1st)

           142429-U, ¶ 23.

¶ 15           On December 2, 2014, while the interlocutory appeal was pending before this court,

           defendant Live Nation filed a motion for summary judgment (735 ILCS 5/2-1005 (West

           2014)) in the circuit court before Judge Esrig, seeking to dismiss plaintiff’s negligence claim

           against it. Defendant Live Nation argued (1) that plaintiff’s injury was caused by an

           independent act of a third party and there was no evidence that the fall was caused by a

           crowd surge as alleged in plaintiff’s complaint and (2) that defendant owed no duty to the

           plaintiff (a) because it was not the principal or employer of the artists performing at the

           “Watch the Throne” concert and (b) because no special relationship existed between

           defendant and plaintiff that would cause defendant to owe plaintiff a duty to act to prevent

           the type of accident that occurred.

¶ 16           On February 20, 2015, plaintiff filed a response to defendant Live Nation’s motion for

           summary judgment. She argued that defendant Live Nation was the possessor of the premises

           and that she was an invitee and that, as such, defendant owed her a duty of care to “take

           reasonable precautions to protect [her] from the unreasonable risk of harm” resulting from

           “the conduct of [its] agents or the conduct of third parties.” In support, plaintiff set forth the

           factors that an Illinois court must consider in determining whether a duty of care exists,

           including the “foreseeability” and “likelihood” of the injury. 2 Plaintiff argued that it was not

               2
                The four factors relevant in determining whether a duty exists include “(1) the reasonable
       foreseeability of the injury, (2) the likelihood of injury, (3) the magnitude of the burden of guarding
       against the injury, and (4) the consequences of placing that burden on the defendant.” Marshall v. Burger
       King Corp., 222 Ill. 2d 422, 436-37 (2006) (citing City of Chicago v. Beretta U.S.A. Corp., 213 Ill. 2d


                                                          7
       No. 1-15-2923


          the independent act of a third party that caused her injuries, but rather the crowd surge upon

          the darkened stairs and aisles, directly resulting from the performers’ “unsafe” invitation for

          concert attendees to “leave their seats” in a disorderly manner and “throng to the main floor.”

          Plaintiff alleges that defendant knew or should have known that this would occur yet failed to

          take proper precautions.

¶ 17          On May 21, 2015, a third trial court judge, Judge Larry Axelrood, granted defendant’s

          motion for summary judgment on the basis that defendant owed no duty to plaintiff. The trial

          court found that there was “a question of fact for the jury as to whether the independent act of

          the man who ran into Plaintiff was the sole proximate cause of her injury.” However, the trial

          court then held: “there [was] no evidence in the record that Defendant had any control over

          the artists or how they performed and the performers were not employees of Defendant.

          Therefore, Plaintiff cannot establish that Defendant owed and breached a duty under the

          theory of respondeat superior.” Finally, the trial court stated that, under premises liability,

          plaintiff failed to establish that defendant Live Nation was the possessor of the venue, as

          defendant Live Nation did not control the area where plaintiff’s injury occurred under its

          contract with defendant United Center JV. Thus, the trial court found that defendant Live

          Nation did not owe plaintiff a duty of care under either a theory of premises liability or

          respondeat superior. In conclusion, the trial court found: “After reviewing the pleadings and

          attachments, the Court finds that Plaintiff cannot establish any duty or breach of duty on the

          part of the Defendant [Live Nation].”




       351, 391 (2004), Ward v. K mart Corp., 136 Ill. 2d 132, 140-41 (1990), and Lance v. Senior, 36 Ill. 2d
       516, 518 (1967)).



                                                         8
       No. 1-15-2923


¶ 18           On June 22, 2015, plaintiff moved for reconsideration of the trial court’s May 21, 2015,

           order granting defendant’s motion for summary judgment, alleging an error in the trial

           court’s application of the law with respect to duty. Plaintiff argued that defendant Live

           Nation owed her a duty because (1) the rental agreement established that defendant Live

           Nation had control over the venue and (2) defendant knew or should have known that the acts

           of the performers were likely to create conditions that endangered the audience. Specifically,

           plaintiff argued that “it is the foreseeable result of [the] invitation [to attendees to come down

           to the main floor] which creates the duty.” Third, plaintiff argued that defendant Live

           Nation’s refusal to answer certain discovery requests demonstrated that it knew or should

           have known of the dangerous conditions created by the artists that it promoted and placed in

           performance. Plaintiff implored the trial court to withhold entry of the order granting

           summary judgment until the appellate court rendered its decision on the interrogatories.

¶ 19           On July 14, 2015, defendant Live Nation filed a response to plaintiff’s motion for

           reconsideration, arguing that the trial court properly applied existing law in finding that

           defendant owed no duty to plaintiff and that plaintiff’s motion was an attempt to make new

           arguments that she did not raise earlier. Finally, defendant argued that “even if Plaintiff had

           received the information sought in the disputed interrogatories, it would *** not change the

           facts on which this Court granted summary judgment” because it would not “change Live

           Nation’s responsibilities under the Rental Agreement.”

¶ 20           While plaintiff’s motion for reconsideration was pending, we issued a Rule 23 order 3

           resolving defendant Live Nation’s interlocutory appeal, Jones, 2015 IL App (1st) 142429-U.


               3
                 A Rule 23 order is “not precedential and may not be cited by any party except to support
       contentions of double jeopardy, res judicata, collateral estoppel or law of the case.” Ill. S. Ct. R. 23(e)(1)
       (eff. July 1, 2011).



                                                             9
No. 1-15-2923


   On June 26, 2015, this court affirmed Judge Snyder’s July 8, 2014, order, directing defendant

   Live Nation to comply with discovery, and we vacated “the civil contempt finding and the $1

   a day fine imposed by the trial court on the Merlo law firm.” Jones, 2015 IL App (1st)

   142429-U, ¶ 34. In full, we found: “With respect to the July 8 order, defendant failed to

   provide a record sufficient to show error. With respect to the August 4 order, we cannot

   conclude that the second trial court abused its discretion by refusing to vacate the discovery

   order entered by an earlier judge.” Jones, 2015 IL App (1st) 142429-U, ¶ 34. Specifically, we

   found that “the trial court did not abuse its discretion in ordering the interrogatories to be

   answered when an issue in the case is [defendant Live Nation’s] knowledge of the risk of

   injury when defendant [Live Nation] encouraged the crowd to leave their seats and approach

   the stage.” Jones, 2015 IL App (1st) 142429-U, ¶ 1. We stated:

      “Plaintiff’s complaint alleges, among other things, that defendant ‘acted in a reckless and

      careless manner without regard for the safety of their audience when they knew or should

      have known that any movement by a majority of the audience at the same time in the

      same direction would create a hazard.’ Part of plaintiff’s proof in this negligence action

      based on that allegation would be notice and knowledge. As a result, plaintiff would need

      to know what the defendant knew about what happens when it encourages a crowd to

      leave their seats and move down towards the stage. Therefore, we cannot say that the trial

      court abused its discretion ordering the production of information that would show what

      knowledge the defendant had. If defendant provides the claims requested, plaintiff would

      have the information to determine that knowledge.” Jones, 2015 IL App (1st) 142429-U,

      ¶ 23.




                                              10
       No. 1-15-2923


¶ 21          On July 21, 2015, plaintiff filed a reply in the trial court in which she stated that the trial

          court had denied her “emergency motion[4] seeking to supplement her motion to reconsider

          with the Appellate Court’s Rule 23 opinion.” Plaintiff stated that the trial court denied her

          emergency motion because the appellate court order was not precedential “except to ***

          support the law of the case.” Plaintiff argued that the appellate order “demonstrates that the

          law of the case was that she was indeed entitled to discovery” because the discovery

          concerns the foreseeability of her injuries.

¶ 22          On September 16, 2015, despite knowledge of our order, Judge Axelrood denied

          plaintiff’s motion for reconsideration, finding (1) that defendant “did not have control over

          the section of the [venue] where Plaintiff’s injury occurred” and (2) that, because “Plaintiff

          argue[d] for the first time that Defendant’s refusal to answer certain discovery demonstrates

          it knew or should have known of the dangerous conditions created by the artists,” the trial

          court would “not address arguments that could have been brought during an earlier

          proceeding.” Overall, the trial court found “that it properly applied existing law with respect

          to whether Defendant owed a duty to Plaintiff.”

¶ 23          On October 14, 2015, plaintiff timely filed a notice of appeal, pursuant to Illinois

          Supreme Court Rules 303 (eff. Jan. 1, 2015) and 304(a) (eff. Feb. 26, 2010), seeking

          reversals of (1) the trial court’s May 21, 2015, order, granting summary judgment to

          defendant Live Nation and (2) the trial court’s September 16, 2015, order, denying plaintiff’s

          motion for reconsideration.




              4
                Plaintiff’s emergency motion to supplement her motion for reconsideration does not appear in
       the record.


                                                         11
       No. 1-15-2923


¶ 24                                             ANALYSIS

¶ 25         On this appeal, plaintiff argues (1) that the trial court erred in granting summary

          judgment to defendant on grounds that it owed no duty to her because defendant Live Nation,

          as lessee of the United Center for the Kanye West/Jay Z concert, “possessed” the area where

          plaintiff was injured and (2) that the trial court abused its discretion by denying plaintiff’s

          motion for reconsideration of summary judgment because the trial court erred in finding that

          defendant did not possess the area and because the trial court did not allow this court’s

          ruling, compelling discovery, to come to fruition. For the following reasons, we find that it

          was an abuse of discretion for the trial court to deny plaintiff’s motion for reconsideration.

¶ 26                                        I. Standard of Review

¶ 27         Plaintiff raises two different claims on appeal—contesting (1) the trial court’s grant of

          summary judgment in favor of defendant Live Nation and (2) the trial court’s denial of

          plaintiff’s motion for reconsideration—which require different standards of review. Redmond

          v. Socha, 216 Ill. 2d 622, 633 (2005) (“[A] standard of review applies to an individual issue,

          not to an entire appeal. Each question raised in an appeal is subject to its own standard of

          review.”).

¶ 28         Summary judgment is proper where the pleadings, depositions, admissions, and affidavits

          on file, viewed in the light most favorable to the nonmoving party, reveal that there is no

          genuine issue as to any material fact and the moving party is entitled to a judgment as a

          matter of law. Murray v. Chicago Youth Center, 224 Ill. 2d 213, 228 (2007). The Illinois

          Supreme Court has held that “[i]t is a drastic means of disposing of litigation, and this court

          has a duty to construe the record strictly against the movant and liberally in favor of the

          nonmoving party.” Murray, 224 Ill. 2d at 245-46. “Summary judgment should not be allowed



                                                       12
       No. 1-15-2923


          unless the moving party’s right to judgment is clear from doubt, because plaintiffs are not

          required to prove their cases at the summary judgment stage.” Murray, 224 Ill. 2d at 246. As

          a result, summary judgment is not appropriate (1) if “there is a dispute as to a material fact”

          (Jackson v. TLC Associates, Inc., 185 Ill. 2d 418, 424 (1998)), (2) if “reasonable persons

          could draw divergent inferences from undisputed material facts” (Jackson, 185 Ill. 2d at

          424), or (3) if “reasonable persons could differ on the weight to be given the relevant factors”

          of a legal standard (Calles v. Scripto-Tokai Corp., 224 Ill. 2d 247, 269 (2007)). The standard

          of review is de novo for a trial court’s grant of a motion for summary judgment. Murray, 224

          Ill. 2d at 228. De novo consideration means we perform the same analysis that a trial judge

          would perform. Khan v. BDO Seidman, LLP, 408 Ill. App. 3d 564, 578 (2011).

¶ 29         The purpose of a motion to reconsider is to bring to a court’s attention (1) newly

          discovered evidence, (2) changes in the law, or (3) errors in the court’s previous application

          of existing law. North River Insurance Co. v. Grinnell Mutual Reinsurance Co., 369 Ill. App.

          3d 563, 572 (2006); Chelkova v. Southland Corp., 331 Ill. App. 3d 716, 729 (2002). A

          reconsideration motion is not the place “to raise a new legal theory or factual argument.”

          North River, 369 Ill. App. 3d at 572. “ ‘Trial courts should not allow litigants to stand mute,

          lose a motion, and then frantically gather evidentiary material to show that the court erred in

          its ruling.’ [Citation.]” North River, 369 Ill. App. 3d at 572 (quoting Landeros v. Equity

          Property & Development, 321 Ill. App. 3d 57, 65 (2001)). As a result, legal theories and

          factual arguments not previously made are waived. North River, 369 Ill. App. 3d at 572-73.

          “The allowance of new matter in a motion to reconsider is subject to the trial court’s

          discretion and should not be permitted without a reasonable explanation of why it was not

          made available at the time of the original hearing.” In re Paternity of Rogers, 297 Ill. App. 3d




                                                      13
       No. 1-15-2923


          750, 756 (1998). The standard of review is an abuse of discretion for a trial court’s denial of

          a motion to reconsider. Avenaim v. Lubecke, 347 Ill. App. 3d 855, 861 (2004). A trial court’s

          decision is considered an abuse of discretion only when it is arbitrary, fanciful, or

          unreasonable or where no reasonable person would take the view adopted by the trial court.

          People v. Dunmore, 389 Ill. App. 3d 1095, 1105 (2009).

¶ 30         Turning to the chronology of the case at bar, the trial court granted summary judgment

          for defendant Live Nation during the pendency of this court’s interlocutory appellate review

          of issues concerning plaintiff’s written interrogatories. After this court issued its Rule 23

          order (Jones, 2015 IL App (1st) 142429-U) compelling defendant Live Nation to answer

          those interrogatories, the trial court denied plaintiff’s motion for reconsideration of the

          summary judgment order. It is well-settled that “[o]nce the jurisdiction of the appellate court

          attaches” upon the filing of a notice of appeal, “the trial court retains jurisdiction of a case to

          hear and determine only those matters which are independent of and unrelated to that portion

          of the proceedings that pends on appeal.” (Emphasis added.) Brown Leasing, Inc. v. Stone,

          284 Ill. App. 3d 1035, 1044 (1996) (citing Home Savings & Loan Ass’n v. Samuel T. Isaac &

          Associates, Inc., 99 Ill. App. 3d 795 (1981), and cited with approval in Childs v. Pinnacle

          Health Care, LLC, 399 Ill. App. 3d 167, 178 (2010)). The pendency of an interlocutory

          appeal “restrains the trial court from entering any order which would change or modify the

          order on appeal or that would have the effect of interfering with the review of that order.”

          (Emphasis added.) Witters v. Hicks, 338 Ill. App. 3d 751, 756 (2003). Here, the trial court

          contravened that rule and denied plaintiff’s motion for reconsideration despite this court’s

          order necessitating discovery, the results of which we deemed integral to “plaintiff’s proof in

          this negligence action.” Jones, 2015 IL App (1st) 142429-U, ¶ 23.




                                                        14
       No. 1-15-2923


¶ 31                                             II. Negligence

¶ 32         For the following reasons, we conclude that the trial court abused its discretion by

          denying plaintiff’s motion to reconsider her negligence claim against defendant Live Nation.

¶ 33         The Illinois Supreme Court has long recognized that, “[i]n general, every person owes a

          duty of ordinary care to guard against injuries to others. [Citation.] A person who breaches

          this duty is deemed negligent and may be held financially liable if his conduct proximately

          causes injury to another.” Karas v. Strevell, 227 Ill. 2d 440, 451 (2008). To succeed on a

          negligence claim, a plaintiff must prove (1) that the defendant owed the plaintiff a duty of

          care, (2) that the defendant breached that duty, (3) that the plaintiff suffered an injury, and (4)

          that the plaintiff’s injury was proximately caused by the defendant’s breach of duty. Calles,

          224 Ill. 2d at 270; Harlin v. Sears Roebuck & Co., 369 Ill. App. 3d 27, 32 (2006); Simmons v.

          American Drug Stores, Inc., 329 Ill. App. 3d 38, 42 (2002). With respect to the second prong,

          the trial court did not analyze breach of duty as a stand-alone element in its order granting

          summary judgment for defendant Live Nation because it found that no duty of care existed in

          the first place. With respect to the third prong, it is not disputed on this appeal that plaintiff

          sustained injuries from her fall. Thus, we focus on prongs one and four below.

¶ 34                                            A. Duty of Care

¶ 35         The duty of care is the crux of this case. The trial court granted summary judgment on the

          basis that there was no evidence to support defendant Live Nation’s duty to plaintiff under

          theories of respondeat superior or premises liability. However, the trial court also precluded

          plaintiff from obtaining such evidence by preempting this court’s order compelling defendant

          Live Nation to answer plaintiff’s written interrogatories. Without the information from

          discovery, there was, at the very least, an issue of material fact as to whether or not defendant



                                                        15
       No. 1-15-2923


          Live Nation owed plaintiff a duty of care. For the reasons we explain below, the trial court

          prematurely granted summary judgment and abused its discretion by denying plaintiff’s

          motion for reconsideration after plaintiff promptly notified the trial court of this court’s order

          in Jones, 2015 IL App (1st) 142429-U, compelling defendant Live Nation to furnish answers

          to her interrogatories.

¶ 36         “Duty is a question of law.” McKenna v. AlliedBarton Security Services, LLC, 2015 IL

          App (1st) 133414, ¶ 22 (citing Peters v. Riggs, 2015 IL App (4th) 140043, ¶ 44). The Illinois

          Supreme Court has held that the “ ‘touchstone of this court’s duty analysis is to ask whether a

          plaintiff and a defendant stood in such a relationship to one another that the law imposed

          upon the defendant an obligation of reasonable conduct for the benefit of the plaintiff.’ ”

          (Emphasis added.) Simpkins v. CSX Transportation, Inc., 2012 IL 110662, ¶ 18 (quoting

          Marshall, 222 Ill. 2d at 436); see also Krywin v. Chicago Transit Authority, 238 Ill. 2d 215,

          226 (2010); Forsythe v. Clark USA, Inc., 224 Ill. 2d 274, 280-81 (2007). The word

          “relationship” is a proxy “for the sum of four factors: (1) the reasonable foreseeability of the

          injury, (2) the likelihood of the injury, (3) the magnitude of the burden of guarding against

          the injury, and (4) the consequences of placing that burden on the defendant.” Simpkins, 2012

          IL 110662, ¶ 18. Four axiomatic relationships give rise to an affirmative duty of care:

          “ ‘common carrier and passenger, innkeeper and guest, custodian and ward, and possessor of

          land who holds it open to the public and member of the public who enters in response to the

          possessor’s invitation.’ ” Simpkins, 2012 IL 110662, ¶ 20 (quoting Marshall, 222 Ill. 2d at

          438).

¶ 37         With respect to the fourth relationship, the principles of premises liability were set forth

          by the Illinois Supreme Court in LaFever v. Kemlite Co., 185 Ill. 2d 380 (1998). A possessor



                                                       16
       No. 1-15-2923


          of premises has a duty to guard against harm to an invitee. LaFever, 185 Ill. 2d at 391. “A

          person is a business invitee on the land of another if (1) the person enters by express or

          implied invitation; (2) the entry is connected with the owner’s business or with an activity

          conducted by the owner on the land; and (3) the owner receives a benefit.” Sameer v. Butt,

          343 Ill. App. 3d 78, 86 (2003) (citing Leonardi v. Bradley University, 253 Ill. App. 3d 685,

          690 (1993)). This court has previously found that a concert attendee is a business invitee for

          purposes of determining duty of care. Roth v. Costa, 272 Ill. App. 3d 594, 596 (1995).

          Moreover, “[o]ne who does an act or carries on an activity upon land on behalf of the

          possessor is subject to the same liability, and enjoys the same freedom from liability, for

          physical harm caused thereby to others upon and outside of the land as though he were the

          possessor of the land.” Restatement (Second) of Torts § 383 (1965).

¶ 38         Nevertheless, while “an independent ‘direct relationship’ between parties may help to

          establish the foreseeability of the injury to [a] plaintiff *** [it] is not an additional

          requirement to establishing a duty.” Simpkins, 2012 IL 110662, ¶ 19. The Illinois Supreme

          Court has recognized that “ ‘every person [or business entity] owes a duty of ordinary care to

          all others to guard against injuries which naturally flow as a reasonably probable and

          foreseeable consequence of an act, and such a duty does not depend upon contract, privity of

          interest or the proximity of relationship, but extends to remote and unknown persons.’ ”

          Simpkins, 2012 IL 110662, ¶ 19 (quoting Widlowski v. Durkee Foods, 138 Ill. 2d 369, 373

          (1990) (collecting cases)); see also Forsythe v. Clark USA, Inc., 224 Ill. 2d 274, 291-92

          (2007) (collecting cases); Kahn v. James Burton Co., 5 Ill. 2d 614, 622 (1955). “Thus, if a

          course of action creates a foreseeable risk of injury, the individual [or business entity]




                                                     17
       No. 1-15-2923


          engaged in that course of action has a duty to protect others from such injury.” (Emphasis

          omitted.) Simpkins, 2012 IL 110662, ¶ 19.

¶ 39         Defendant Live Nation argues, and the trial court agreed, that there was no special

          relationship between defendant Live Nation and plaintiff that would give rise to a duty of

          care. Specifically, defendant Live Nation advances the argument in its response brief that it

          owed no duty of care to plaintiff for two reasons: (1) under the rental agreement between

          defendant Live Nation and United Center JV (rental agreement), (a) defendant Live Nation

          was not obligated to ensure the safety of, or provide security for, spectators; it supplied

          security and safeguarded ingress and egress exclusively for its performers; and (b) defendant

          Live Nation was a licensee with limited control over the venue, not a leaseholder in full

          possession of the area where plaintiff was injured; and (2) defendant Live Nation did not

          employ or control the performers who invited thousands of concert attendees, from all

          seating areas in the venue, to rush the stage. By contrast, plaintiff argued in her motion for

          reconsideration that the trial court erred in its application of existing law with respect to duty.

¶ 40         First, the focal point of defendant’s argument and the trial court’s analysis on the issue of

          duty was the rental agreement, which divides and allocates between defendants Live Nation

          and United Center JV rights and obligations regarding security and medical personnel,

          signage, crowd control, insurance, and more for the “Watch the Throne” concerts. However,

          plaintiff was not a party to this rental agreement. Plaintiff, who was invited by Live Nation to

          a Live Nation-promoted event, which featured two artists that Live Nation placed in

          performance, had a relationship with defendant Live Nation. The rental agreement has no

          bearing on plaintiff’s right to bring suit against defendant Live Nation for her injuries. Equal

          Employment Opportunity Comm’n v. Waffle House, Inc., 534 U.S. 279, 294 (2002) (“It goes



                                                        18
       No. 1-15-2923


          without saying that a contract cannot bind a nonparty.”). Any dispute concerning the

          apportionment of liability or contract dispute regarding the particular areas of the venue of

          which defendant United Center JV did or did not relinquish control, would be for Live

          Nation and United Center JV to resolve. Thus, as plaintiff was not a party to the rental

          agreement, the trial court abused its discretion by using it to determine plaintiff’s rights.

¶ 41         Defendant cites Hougan v. Ulta Salon, Cosmetics & Fragrance, Inc., 2013 IL App (2d)

          130270, ¶ 40, for the proposition that the terms of a lease agreement are relevant to the

          determination of whether a duty is owed to a third party. In Hougan, a vehicle jumped a curb

          and struck the plaintiff while she was standing on the sidewalk outside a storefront owned by

          Fridh Corporation and leased by defendant Ulta Salon. Hougan, 2013 IL App (2d) 130270,

          ¶ 2. The trial court granted summary judgment for defendant Ulta Salon because it owed no

          duty to protect the plaintiff outside of the building that it leased. Hougan, 2013 IL App (2d)

          130270, ¶ 2. As plaintiff argues in her reply brief, Hougan is distinguishable on its face

          because, in the case at bar, plaintiff’s injuries “occurred on the premises leased (or licensed)

          to Live Nation.” (Emphasis in the original.) Second, even if defendant Live Nation were not

          in control of the exact area in which plaintiff was knocked down the steps, that fact would be

          relevant, but not determinative of defendant Live Nation’s ultimate liability. Premises

          liability is not the only theory under which plaintiff may recover.

¶ 42         Second, defendant Live Nation argues that it is shielded from liability because it lacked

          an agency relationship with the “Watch the Throne” performers and thus had no control over

          one performer’s decision to say, “I want everybody to come downstairs to the main floor.

          We’re going to turn this into an MF party. We’re all going to get in trouble for this. Come on




                                                        19
       No. 1-15-2923


          down.” 5 To reiterate what this court previously held in Jones, 2015 IL App (1st) 142429-U,

          ¶ 23:

             “Plaintiff’s complaint alleges, among other things, that defendant ‘acted in a reckless

             and careless manner without regard for the safety of their audience when they knew or

             should have known that any movement by a majority of the audience at the same time in

             the same direction would create a hazard.’ Part of plaintiff’s proof in this negligence

             action based on that allegation would be notice and knowledge. As a result plaintiff

             would need to know what the defendant knew about what happens when it encourages a

             crowd to leave their seats and move down towards the stage. If defendant provides the

             claims requested, plaintiff would have the information to determine that knowledge.”

¶ 43         In this case, the record lacks evidence to show that defendant Live Nation had knowledge

          or notice that its performers would expressly induce a situation in which thousands of concert

          attendees would rush the main floor because the trial court did not abide by this court’s order

          for defendant Live Nation to answer plaintiff’s written interrogatories concerning

          foreseeability. Shifting the focus away from premises liability and respondeat superior, even

          if defendant Live Nation was not in possession of the area in which plaintiff sustained

          injuries, and not in control of the performer’s interactions with the crowd, the question

          remains whether defendant Live Nation was on notice that this type of “crowd surge” and, in

          turn, plaintiff’s type of injury, were foreseeable. Defendant Live Nation would be uniquely in

          possession of this knowledge, while plaintiff would not be privy to the risk. In his affidavit,

          Jan Berger, defendant’s vice president of risk management, averred that “there are

          approximately 500 claims pending against defendant in jurisdictions around the United


             5
              This quotation appears in plaintiff’s direct examination.


                                                         20
       No. 1-15-2923


          States.” If, for example, a number of those claims involved the same or similar scenario that

          occurred in the case at bar, these events may be reasonably foreseeable and defendant Live

          Nation may have owed plaintiff a duty of care. Defendant argues that “a person’s duty can

          extend no further than the person’s [or business entity’s] right, power, and authority to

          implement it.” Adams v. Northern Illinois Gas Co., 211 Ill. 2d 32, 47 (2004). However, if the

          event that caused plaintiff’s injury was a foreseeable phenomenon, defendant Live Nation

          may have had a duty to protect concert attendees from its recurrence.

¶ 44         In sum, there was a dispute of material fact with respect to the duty of care that defendant

          Live Nation owed plaintiff, which would have been resolved had the trial court permitted

          defendant Live Nation to comply with this court’s discovery order on June 26, 2015. Thus,

          we reverse the trial court’s denial of plaintiff’s motion for reconsideration and remand for

          further proceedings in light of our opinion today and our prior Rule 23 order.

¶ 45                                         B. Proximate Cause

¶ 46         The trial court found, and we agree, that there was a dispute of material fact with respect

          to the fourth prong of negligence, namely, proximate cause. To overcome a motion for

          summary judgment, plaintiff must demonstrate that her injury was proximately caused by

          defendant Live Nation’s breach of duty or, at the very least, that there is a genuine issue of

          material fact surrounding that issue. See Calles, 224 Ill. 2d at 270. To begin with, “it is

          axiomatic that proximate cause is ordinarily a question of fact to be decided by the jury.”

          McKenna, 2015 IL App (1st) 133414, ¶ 39. Proximate cause is comprised of two

          requirements: cause in fact and legal cause. McKenna, 2015 IL App (1st) 133414, ¶ 37.

          “Cause in fact can be established if a defendant’s conduct can be deemed to be a substantial

          factor in bringing about the injury. [Citation.] If reasonable minds could differ on whether the



                                                      21
       No. 1-15-2923


          conduct was a substantial factor, the question is ‘for the jury to decide.’ ” McKenna, 2015 IL

          App (1st) 133414, ¶ 37.

¶ 47         In the case at bar, plaintiff argues that defendant Live Nation’s performer instructed

          concert attendees throughout all levels of the venue to leave their seats, without guidance, in

          the dark, and come down to the lower level to have a party. Plaintiff argues that this was a

          substantial factor in her injuries as she was knocked down in the midst of a “crowd surge”

          that was the direct result of the “unsafe” request of defendant Live Nation’s performer.

          Plaintiff alleges that this series of events may have been foreseeable by defendant Live

          Nation, giving rise to a duty of care. If the ordered discovery shows this allegation to be true,

          then plaintiff may be able to demonstrate that defendant Live Nation’s conduct was a

          substantial factor in bringing about her injuries. Notably, in its order granting summary

          judgment, the trial court found “there is a question of fact for the jury as to whether the

          independent act of the man who ran into Plaintiff was the sole proximate cause of her injury”

          or if her injury was attributable to the “crowd surge” and “chaotic” aisles at the venue. We

          agree.

¶ 48         Next, legal cause is “a question of foreseeability, where one determines whether the

          injury is of a type that a reasonable person would see as a likely result of his or her conduct.”

          McKenna, 2015 IL App (1st) 133414, ¶ 38. The foreseeability prong is one that this court

          examined on June 26, 2015, in Jones, 2015 IL App (1st) 142429-U. As discussed above,

          supra ¶¶ 35-44, there was a genuine issue of material fact with respect to defendant Live

          Nation’s knowledge and/or notice that its performers would summon an entire venue of

          people to the stage near the conclusion of the concert when those who did not desire to

          partake in the “party” would attempt to exit the venue.



                                                       22
       No. 1-15-2923


¶ 49         In sum, the proximate cause prong of the test for negligence weighs against both the grant

          of summary judgment and the denial of plaintiff’s motion for reconsideration.

¶ 50                                              III. Waiver

¶ 51         Finally, defendant Live Nation’s argument that plaintiff waived her argument on the

          motion for reconsideration is unavailing. On that motion, plaintiff argued that the trial court

          erred in its application of the law on duty because, as confirmed by this court’s order in

          Jones, 2015 IL App (1st) 142429-U, whether defendant Live Nation had the alleged

          knowledge and notice of its performers’ plans to encourage all concert attendees to rush the

          main floor creates a genuine issue of material fact regarding duty.      Defendant          Live

          Nation insists, and the trial court agreed, (1) that plaintiff’s argument on the motion for

          reconsideration was waived because she did not introduce it during initial briefing for

          summary judgment and (2) that, “even if Plaintiff had received the information sought in the

          disputed interrogatories, it would *** not change the facts on which [the trial court] granted

          summary judgment” because it would not “change Live Nation’s responsibilities under the

          Rental Agreement.” These arguments are unpersuasive for two reasons. First, while it is true

          that “ ‘[t]rial courts should not allow litigants to stand mute, lose a motion, and then

          frantically gather evidentiary material to show that the court erred in its ruling’ ” (North

          River, 369 Ill. App. 3d at 572 (quoting Landeros v. Equity Property & Development, 321 Ill.

          App. 3d at 65)), that is not what happened here. Plaintiff promptly notified the trial court of

          this court’s order once it was entered, compelling defendant Live Nation to supply answers to

          interrogatories. Second, as discussed above, supra ¶ 40, the rental agreement does not bind

          plaintiff, a nonparty. As such, the trial court abused its discretion when it refused to consider

          this court’s Rule 23 order.



                                                       23
       No. 1-15-2923


¶ 52                                          CONCLUSION

¶ 53         For the foregoing reasons, we find that the trial court abused its discretion when it denied

          plaintiff’s motion for reconsideration, and we reverse and remand for further proceedings. In

          sum, without the answers to plaintiff’s interrogatories, we cannot conclude as a matter of law

          that defendant Live Nation owed no duty of care to plaintiff. The answers speak directly to

          defendant Live Nation’s notice and knowledge of the frequency with which its performers

          encourage a crowd of people to leave their seats and move down toward the stage and

          concert attendees’ injuries that may result therefrom.

¶ 54         Reversed and remanded.




                                                      24